Notice of Pre-AIA  or AIA  Status

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Roulette Wheel Bias Tracking by Detecting Ball Positions”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 has been interpreted as imposing three requirements.  First, whoever invents or discovers an eligible invention may obtain only one patent therefor.  MPEP 2104.  This requirement forms the basis for statutory double patenting rejections when two applications claim the same invention (i.e. claim identical subject matter).  Id.  Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as Id.; MPEP 2106.  Third, a claimed invention must be useful or have a utility that is specific, substantial and credible.  MPEP 2104.

The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 7 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(II)(A).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Witty et al., (U.S. Pub. No. 2009/0174141).
As per claim 1, Witty discloses an image processing unit (3) ([0028], data processing unit 21), for detecting event data during a game round of a roulette wheel (1) via a camera (2) thereby enabling detection of a roulette wheel bias ([0005], “Data representing, for a number of games, the region of the rim from which the ball fell from the rim may then be stored for later analysis or may be directly analyzed to determine any drop zone bias”… “the ball detector may comprise at least one imaging device, such as a video camera, to provide images of at least the rim of the roulette wheel and the drop determiner may be operable to determine from the image last showing the ball in the rim the region of the rim from which the ball fell from the rim”), which roulette wheel (1) (fig. 1b el. 1) comprises a ball track (11A) (fig. 1b), upon which a roulette ball (14) is brought into rotation around the roulette wheel (1) (abstract, [0031] and fig. 1b), and a sloping lower track (11B) comprising ball deflectors (13, 15) ([0020], fig. 1 el. 3a; the rim may have deflectors 3a for altering the course of the ball as it falls from the rim 3 during a play or game), encircling a rotor (7) (fig. 1b); wherein the image processing unit (fig. 2 el. 21) is configured for: receiving at least one captured image of the roulette ball (14) from the camera (2) ([0005], [0050], fig. 3 el. 21, 90); detecting that the roulette ball (14), under the influence of gravity,  reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B) 
As per claim 2, Witty teaches wherein the imaginary circle (17) encircling the ball deflectors (13, 15) is touching an upper end of a subset of vertically extended ball deflectors (14) (fig. 1b).
	As per claim 3, Witty teaches determining a continuous position where the roulette ball (14) reaches the imaginary circle (17) or determining a continuous second position where the roulette ball (14) reaches a second imaginary circle (18) ([0037] and fig. 4).
As per claim 4, Witty teaches the image processing unit (3) according to claim 1, further configured for processing images captured by the camera (2) when the roulette ball (14) reaches the imaginary circle (17) ([0050] fig.3;  a video camera mounted above the roulette wheel to obtain a succession of images or frames of at least the rim region of the roulette wheel as the ball is travelling in the rim and to analyze the obtained images to determine the image of rim in which the ball is last in the rim and to determine from that image the region of the rim from which the ball fell from the rim). 
As per claim 6, which is the corresponding method for a method for detecting event data during a game round of a roulette wheel of the image processing unit as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here.
claim 7, Witty teaches a computer-readable medium having stored therein a computer program comprising program code for performing a method (300) for detecting event data during a game round of a roulette wheel (1) via a camera (2) ([0009] and fig. 3 el. 90), thereby enabling detection of a roulette wheel bias, which roulette wheel (1) comprises a ball track (11A), upon which a roulette ball (14) is brought into rotation around the roulette wheel (1), and a sloping lower ball track (11B) comprising ball deflectors (13, 15), encircling a rotor (7) (abstract, fig.1b, 2); wherein the method (300) comprises: detecting (301) that the roulette ball (14), under influence of gravity, reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B) ([0002], [0031-0032] and fig. 1b, 2); determining (302) a position where the roulette ball (14) reaches the imaginary circle (17) (abstract, [0040-0047], fig. 6a-6b); and storing (307) the determined (302) position in a database (6), thereby enabling detection of a roulette wheel bias by detecting deviation from collected and stored statistics of a plurality of game rounds ([0006], [0044-0046] and fig. 6a-6b); wherein the computer program is executed in an image processing unit (3) (Fig. 3) for detecting event data during a game round of a roulette wheel (1) via a camera (2), thereby enabling detection of a roulette wheel bias (abstract, [0009], [0051] and fig. 3 el. 90), which roulette wheel (1) comprises a ball track (11A), upon which a roulette ball (14) is  brought into rotation around the roulette wheel (1) ([0002], [0031], [0032], fig. 1b, and 2), and a sloping lower ball track (11B) comprising ball deflectors (13,15), encircling a rotor (7), (fig. 1b, 2); wherein the image processing unit (fig. 3) is configured for: receiving  at least one captured image of the roulette ball (14) from the camera ([0005], [0050]); detecting that the roulette ball (14),  under influence of gravity, reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B) (abstract,[0005], [0031-0036], fig. 1b, 2); determining a position where the roulette ball (14) reaches the imaginary circle (17) (abstract, [0040-0047], fig. 6a-6b; the data processing unit 21 is arranged to determine for each game, the region of the rim 4 from which the ball falls, hereinafter referred to as the drop zone. Although reference is made to 3 regions of drop zone 
As per claim 8, which is the corresponding system for detecting event data during a game round of a roulette wheel of the image processing unit as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witty et al., (U.S. Pub. No. 2009/0174141) and in view of Nordhal et al., (U.S. Pub. No. 2014/0148251 A1).
As per claim 5, Witty teaches the image processing unit (3), according to claim 1, wherein the camera (2) is further configured for monitoring the game round of the roulette wheel (1) ([0050]). Although Witty discloses a webcam could be used to capture frame data to allow remote monitoring 
However, Nordhal teaches the known concept of the camera (2) is further configured for providing captured images to a remote player (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Nordhal with Witty in order to yield predictable results of remote viewing of collected image data and for the benefit of providing improved interaction between remote players and players at the physical location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486